Citation Nr: 0208346	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  96-50 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a skin disorder, rated as tinea pedis, tinea 
corporis, and eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for a skin disorder and assigned a 10 percent disability 
evaluation.

In a March 1999 Board decision, the issue of entitlement to 
an increased disability evaluation for a skin disorder, rated 
as tinea pedis, tinea corporis, and eczema of the hands, was 
remanded for additional development.  This was accomplished 
to the extent possible and the case has now been returned to 
the Board for adjudication.

The Board notes that the veteran appears to have raised the 
issue of entitlement to an earlier effective date for service 
connection of his skin disorder in his August 1996 notice of 
disagreement.  However, the Board observes that the RO has 
not yet addressed this issue, and refers the issue of 
entitlement to an earlier effective date to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's skin disorder has been characterized by 
noninflammatory scaling of the skin, without constant 
exudation or itching, extensive lesions, or marked 
disfigurement. 



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a skin disorder, rated as tinea pedis, tinea 
corporis, and eczema of the hands, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the initial disability 
evaluation assigned for his service-connected skin disorder, 
rated as tinea pedis, tinea corporis, and eczema, does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences 
blistering, dry skin, and scaling.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The July 1996 rating 
decision, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained, 
and the veteran was afforded several VA examinations.  In 
addition, the veteran was afforded a Travel Board hearing in 
connection with his claim.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

Historically, a May 1996 Board decision granted the veteran 
service connection for a skin disorder.  A July 1996 rating 
decision implemented the Board's decision and assigned a 10 
percent disability evaluation, effective August 1993.  The 
veteran filed a notice of disagreement in connection with the 
assigned rating in August 1996, the RO issued a statement of 
the case in September 1996, and the veteran perfected his 
appeal.  Following the receipt of additional medical records, 
the RO also issued a supplemental statement of the case in 
August 1997, and as mentioned previously, the veteran was 
also afforded a Travel Board hearing in November 1998.  In 
March 1999, the Board remanded the veteran's claim to the RO 
for additional development.  The RO, in February 2002, after 
completing the requested development, issued a supplemental 
statement of the case, continuing the 10 percent disability 
evaluation. 

The pertinent evidence of record consists of VA medical 
records, VA examination reports, private medical records, and 
the veteran's testimony before the Board.

A November 1993 letter from M. R. Wheeler, M.D. states that 
the veteran had diffuse drying of the skin, with scaling and 
flaking, particularly on his back and lower extremities.  Dr. 
Wheeler also stated that the veteran had several scattered 
nodular and non-tender "half to one centimeter pigmented 
lesions" and "multiple healed biopsy scars."  The 
diagnosis was dry skin, and Dr. Wheeler noted that the 
veteran chose not to use a daily moisturizing cream "due to 
the inconvenience in costs. . . ."

The veteran was first afforded a VA examination in connection 
with his claim in June 1996.  According to the report, the 
veteran complained that his skin disorder was an ongoing 
problem, which recently spread to his hands.  He also 
complained that his feet and legs occasionally itch.  
Examination showed that the veteran ambulated well.  There 
were multiple, hyper-pigmented, raised papules with some 
vesicular papules  on the veteran's feet along the medial and 
lateral aspect, as well as on the plantar surface, including 
his heels.  He also had papules on his legs at the pre-tibial 
aspect.  The examiner also noted that there was evidence of 
scaly, white, macerated skin on the veteran's hands and at 
the interdigital areas.  There was no evidence of weeping or 
infection of the papules.  The diagnoses were tinea pedis and 
corporis, and eczema of the hands.

The veteran testified before a member of the Board at a 
Travel Board hearing in November 1998.  According to the 
transcript, the veteran testified, in response to questions 
from his representative, that he "exude[s] constantly," had 
extensive sores on his feet and hands, and a lesion on his 
back, which had necessitated a biopsy.  He also testified 
that his sores are painful, and described them as "blisters 
that fill up with pus," which either burst or dry up, 
leaving him with dead skin.  The veteran stated that the 
"breakouts" of blistering are an ongoing process, and that 
he puts a medicated lotion on it.  He also stated that the 
problem was worse on his feet than his hands, mostly present 
on the sides and bottom of his feet.  He reported that the 
sores do not interfere with his daily activities, and that 
his only limitation from skin disorder is his ability to 
squeeze something tightly with his hands.  The veteran 
related that his skin disorder did not vary in severity by 
the season, and that when his blisters ooze, the liquid is 
clear.  He also related that the blisters are "the size of a 
nickel or a quarter."  The veteran also stated that his 
"splotches" of dry skin and discoloration on his back 
should also be considered in rating his skin disorder.  

The veteran was afforded a second VA examination, pursuant to 
the March 1999 Board remand, in May 1999.  According to the 
examination report, the veteran complained of an 
intermittent, dry, scaly rash on his feet and right hand, 
which occasionally blistered or itched.  He also complained 
of very dry skin.  The veteran reported that he had been 
treated intermittently with Lotrisone, but with only 
temporary improvement.  The veteran denied a history of skin 
cancer or allergies.  Physical examination showed that the 
veteran had moderate to severe dryness of the skin on his 
trunk and upper and lower extremities.  He also had a fine, 
white scale on his feet and right palm, with a moccasin 
distribution on his feet.  He had moderate interdigital toe 
avascularization and a discolored hyperostosis and subungual 
debris of 30 to 35 percent of the great toenails.  The 
veteran also had branching hyphae of the right foot and a 2-
centimeter, brown keratotic plaque on his mid-upper back, 
with several, smaller (4 to 5 millimeter) brown keratotic 
papules "scattered" on his torso.  The diagnoses were tinea 
of the right hand and bilateral feet, xerosis, and seborrheic 
keratosis of the trunk.  The examiner recommended twice-daily 
Lac-Hydrin cream for the veteran's trunk, upper and lower 
extremities, and feet, as well as antifungal cream for his 
feet and right hand.  The examiner also noted that the 
veteran's seborrheic keratosis was benign and asymptomatic.

A July 1999 VA medical record indicates that the veteran had 
a skin lesion on his back, approximately 1 inch in diameter, 
with some variation at the lower edge.  The examining 
provider noted that the lesion was last biopsied in 1976, and 
the veteran was referred to dermatology for a biopsy.

In March 2000, according to a VA dermatology treatment note, 
the veteran complained of itching of his lower extremities 
for several years and a tender nodule on his left foot, for 
at least 10 to 15 years.  A history of eczema was noted, and 
the provider noted that the veteran reported that his left 
foot nodule was decreasing in size.  Examination showed 
patches of scaly skin on the veteran's lower extremities and 
a 2-centimeter tender nodule of the left plantar surface, 
medially.  There was no evidence of erythema of the lower 
extremities.  The diagnoses were xerosis and a left plantar 
nodule.  The veteran was prescribed Lac-Hydrin for his legs 
and referred to podiatry for his left foot nodule.

A May 2000 VA emergency room medical record indicates that 
the veteran complained of a "skin rash" on his inner arms.  
Examination showed a blotching rash on both forearms.  The 
provider noted that the veteran had skin abrasions with some 
small, subcutaneous blood on the lower aspect of both 
forearms, but that there were no lesions.  The diagnosis was 
minor skin abrasions.

The veteran was also afforded a dermatology examination in 
May 2000.  According to the examination report, the veteran 
reported a history of "dry skin" and complained of itching.  
He also reported that Lac-Hydrin lotion helped with his 
symptoms, and that he had much less dryness and itching.  
Examination of the skin showed a large, waxy keratotic plaque 
on the veteran's back and generalized xerosis with a scaling, 
particularly on the veteran's arms and legs.  In addition, 
the veteran had hyper-linear changes on the palms of his 
hands and hyper-pigmented, slightly scaly plaques on his 
lower legs.  The diagnoses were ichthyosis vulgaris with 
pruritus and seborrheic keratosis of the back.  A July 2000 
addendum to the VA examination report noted that, following a 
review of the claims file and examination report, there was 
no "active eczematous change, no exudation and [no] 
disfigurement."

A March 2001 VA dermatology treatment record shows that the 
veteran was seen for follow-up of his xerosis.  The veteran 
reported that the Lac-Hydrin lotion provided moderate relief 
of his symptoms.  Examination showed extensive xerosis of the 
pre-tibial surface with a few patches of hyperpigmentation.  
The diagnosis was xerosis and Lac-Hydrin was prescribed.

A VA emergency room record, dated April 2001, shows that the 
veteran complained of a facial skin rash.  Examination showed 
a dry, flat brown patch of skin in the left temporomandibular 
joint area, which was not red.  The veteran was referred to 
dermatology.  

The veteran's skin disorder is rated as 10 percent disabling 
by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7806.   When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2001).

Eczema is evaluated according to Diagnostic Code 7806.  Under 
Diagnostic Code 7806, a 10 percent disability evaluation is 
warranted for eczema with exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent 
disability evaluation is assigned under this Code for eczema 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  Id. 

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran experiences exudation, constant itching, extensive 
lesions, or marked disfigurement.  While the Board 
acknowledges that the veteran has itching due to his skin 
disorder, the Board notes that there is no evidence that the 
veteran's itching could be characterized as constant.  In 
fact, the veteran characterized his itching as occasional and 
reported that his medicated lotion relieves it.  In addition, 
the Board notes that the veteran's scaling of the skin was 
noninflammatory and appeared to be due to the dryness of his 
skin, which the lotion alleviates.  It is also noteworthy 
that the veteran has sought little medical treatment for his 
skin disorder, and that there is no evidence that he followed 
up with further treatment as recommended by his VA 
physicians.  Further, although the veteran had papules at his 
June 1996 and May 1999 VA examinations, these lesions were 
not characterized as being extensive.  In this regard, the 
Board observes that the examiners described the lesions as 
being "scattered" on his torso and on the pre-tibial aspect 
of his legs.  Moreover, the currently assigned 10 percent 
disability evaluation contemplates involvement of an 
extensive area and exposed surfaces.  As such, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation.   

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating. 

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his skin 
disorder, the Board has also considered whether the veteran 
is entitled to an increased disability evaluation on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his skin disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for a skin disorder, rated as tinea pedis, 
tinea corporis, and eczema of the hands, on either a 
schedular or extra-schedular basis. 


ORDER

An evaluation in excess of 10 percent for a skin disorder, 
rated as tinea pedis, tinea corporis, and eczema, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

